Order filed September 15, 2022




                                       In The

        Eleventh Court of Appeals
                                    __________

                                 No. 11-21-00145-CR
                                     __________

                    DANIEL RAY GARCIA, Appellant
                                          V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 106th District Court
                            Gaines County, Texas
                        Trial Court Cause No. 19-5086


                                     ORDER
      We have reviewed the “Motion to Disqualification or Recusal Justices J.M.
Bailey, W.S. Trotter, W.B. Williams under Rule 16 of the Texas Rules of Appellate
Procedure and Rule 18 of Texas Rules of Civil Procedure” filed in this cause on
September 12, 2022, as it pertains to seeking the disqualification or recusal of Justice
W. Bruce Williams. Pursuant to Rule 16.3(b) of the Texas Rules of Appellate
Procedure, Justice Williams has considered the motion in chambers.              Justice
Williams has found no reason to disqualify or recuse himself and, pursuant to
Rule 16.3(b), has certified the issue to the entire court for a determination by the
other justices of this court.1 See TEX. R. APP. P. 16.3(b). Chief Justice John M.
Bailey and Justice W. Stacy Trotter have decided the matter without Justice
Williams’s participation.
      The disqualification and recusal of appellate court justices is controlled by
Rule 16 of the Texas Rules of Appellate Procedure.                                 The grounds for
disqualification are set out in the Texas Constitution:
      No judge shall sit in any case wherein the judge may be interested, or
      where either of the parties may be connected with the judge, either by
      affinity or consanguinity, within such a degree as may be prescribed by
      law, or when the judge shall have been counsel in the case.
TEX. CONST. art. V, § 11; see Tesco Am., Inc. v. Strong Indus., Inc., 221 S.W.3d 550,
551–52 (Tex. 2006). The grounds for recusal of an appellate court justice are
provided in the Texas Rules of Civil Procedure. TEX. R. APP. P. 16.2; see TEX. R.
CIV. P. 18b. We find no reason for Justice Williams to be disqualified or to recuse
himself and hold that none of the grounds set out in the Texas Constitution or
Rule 18b are applicable to Justice Williams in this case. See TEX. CONST. art. V,
§ 11; TEX. R. CIV. P. 18b; see also Manges v. Guerra, 673 S.W.2d 180, 185 (Tex.
1984); McCullough v. Kitzman, 50 S.W.3d 87, 88 (Tex. App.—Waco 2001, pet.
denied).
      The request for the disqualification or recusal of Justice W. Bruce Williams
is denied.


September 15, 2022                                                        PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J., and Trotter, J.
Williams, J., not participating.

      1
       A copy of Justice Williams’s written certification is attached to this order.
                                                    2